Title: From George Washington to Nathaniel Woodhull, 13 June 1776
From: Washington, George
To: Woodhull, Nathaniel



⟨Sir⟩
Head Quarters New York June 13th [1776]

I am infor⟨med that a Num⟩ber of Persons on Long Islan⟨d (by Charac⟩ter not the most friendly to the ⟨Cause of⟩ the United Colonies) have in thei⟨r Hands⟩ considerable quantities of Pork ⟨and other⟩ Provisions which they refuse to ⟨part⟩ with for Continental Bills—they ⟨may have⟩ other reasons for their conduct sti⟨ll more⟩ detrimental; & therefore I must be⟨g the⟩ Interposition of your Congress in ⟨this⟩ matter; so as to prevent the Evils whi⟨ch are⟩ much to be apprehended. The Com⟨missa⟩ry General will purchase all their Pro⟨visions⟩ at good Prices, and give them Continen⟨tal⟩ Bills in pay—Gold & Silver he has n⟨one⟩—the Provisions are wanted for the ⟨Ar⟩my; and those who are well wishers to th⟨e⟩ Cause, & live in exposed Situation’s

will undoubtedly, be glad to dispose of them⟨.⟩ The disadvantages wch may result to the Publ⟨ic⟩ by leaving them in the hands of Men ⟨of a⟩ different complexion, are too o⟨bvious to⟩ need animadversion.
I have had your report ⟨respec⟩ting the obstructi⟨on of the Navigation of the Hudson’s River under Consideration and am pursuing Measures to carry it into Execution with all possible Dispatch. With great Respect⟩ Yr Most obedt Ser⟨vt⟩

Go: Washington

